Case 17-28788        Doc 69     Filed 05/13/19     Entered 05/13/19 15:49:10          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28788
         Shajuanta Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/26/2017.

         2) The plan was confirmed on 03/20/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/29/2018, 12/13/2018.

         5) The case was Dismissed on 02/19/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28788             Doc 69         Filed 05/13/19    Entered 05/13/19 15:49:10                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $9,808.00
           Less amount refunded to debtor                              $2,050.00

 NET RECEIPTS:                                                                                            $7,758.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,154.55
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $367.92
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,522.47

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advance Cash                            Unsecured         247.00           NA              NA            0.00        0.00
 ALLIANCEONE RECVBLES M                  Unsecured          96.00           NA              NA            0.00        0.00
 AmeriCash Loans LLC                     Unsecured         300.00      1,019.85        1,019.85           0.00        0.00
 AT&T Mobility II LLC                    Unsecured           0.00      1,421.41        1,421.41           0.00        0.00
 CAPITALONE                              Unsecured         630.00           NA              NA            0.00        0.00
 Chase Bank                              Unsecured         500.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      3,000.00       2,581.40        2,581.40           0.00        0.00
 Comcast Cable c/o Xfinity               Unsecured         500.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         806.00        774.53          774.53           0.00        0.00
 Creditors Discount & Audit Company      Unsecured      1,649.00       1,649.00        1,649.00           0.00        0.00
 FIRST PREMIER BANK                      Unsecured         470.00           NA              NA            0.00        0.00
 Illinois Tollway                        Unsecured         250.00           NA              NA            0.00        0.00
 Lake Shore Dunes Apartments             Unsecured      1,400.00            NA              NA            0.00        0.00
 Methodist Hospital                      Unsecured      3,000.00            NA              NA            0.00        0.00
 Navient Solutions LLC                   Unsecured     67,107.00     68,176.40        68,176.40           0.00        0.00
 Oac                                     Unsecured         577.00           NA              NA            0.00        0.00
 Opportunity Financial LLC               Unsecured         668.00        902.63          902.63           0.00        0.00
 Peoples Energy Corp                     Unsecured         975.00      1,017.09        1,017.09           0.00        0.00
 Quantum3 Group LLC                      Secured       19,959.00     19,676.05        19,676.05      3,171.70    1,063.83
 Regional Recovery Services Inc          Unsecured      1,459.00       1,711.28        1,711.28           0.00        0.00
 Regional Recovery Services Inc          Unsecured         252.00           NA              NA            0.00        0.00
 Resurgent Capital Services              Unsecured         155.00        155.73          155.73           0.00        0.00
 St. Edmunds Property Mgmt               Unsecured      4,400.00            NA              NA            0.00        0.00
 Turner Acceptance Corporation           Unsecured      3,951.00       3,976.12        3,976.12           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-28788        Doc 69      Filed 05/13/19     Entered 05/13/19 15:49:10             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $19,676.05          $3,171.70           $1,063.83
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $19,676.05          $3,171.70           $1,063.83

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,385.44               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,522.47
         Disbursements to Creditors                             $4,235.53

 TOTAL DISBURSEMENTS :                                                                       $7,758.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
